4DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (PG Pub. No. US 2018/0166396 A1).
Regarding claim 1, Lee teaches a method comprising:
forming a plurality of trenches (¶ 0027: 150) on a front side of a substrate including a plurality of semiconductor dies (¶ 0036: fig. 1B: 150 formed on front side 100A of die substrate 100), wherein individual trenches of the plurality correspond to scribe lines of the substrate (¶ 0028: trenches 150 correspond to scribe lines 145);
filling each of the plurality of trenches with an adhesive material (¶ 0078 & fig. 2A: in at least one embodiment, 150 filled with adhesive layer 180); 
thinning the substrate from a back side of the substrate (¶ 0079 & fig. 2B: 100 thinned from back side); and 
removing the adhesive material from the plurality of trenches to singulate individual semiconductor dies of the plurality of semiconductor dies (¶ 0039 & figs. 1F-1G: at least a portion of trench fill material, including adhesive layer 180, removed by a dicing process to separate substrate into multiple semiconductor dies 300B).

Regarding claim 2, Lee teaches the method of claim 1, wherein forming the plurality of trenches includes performing an etch process on the front side of the substrate (¶ 0028: in at least one embodiment, 150 formed by an etching process).

Regarding claim 4, Lee teaches the method of claim 1, further comprising: 
forming a first dielectric layer (¶ 0091: oxide buffer layer 155’) on sidewalls of the plurality of trenches (fig. 4A: 155’ formed on sidewalls of trenches 150), prior to filling each of the plurality of trenches with the adhesive material (¶¶ 0078, 0091 & fig. 4A: 155 formed before filling trenches, wherein trenches are filled with adhesive material 180).

Regarding claim 5, Lee teaches the method of claim 1, further comprising:
attaching, prior to thinning the substrate from the back side, a carrier substrate (¶ 0033: 170) to the substrate using the adhesive material on the front side of the substrate (figs. 1D and/or 2A: 170 attached to 100 using 180).

Regarding claim 6, Lee teaches the method of claim 1, wherein thinning the substrate from the back side includes exposing the adhesive material in each of the plurality of trenches from the back side of the substrate (¶ 0079: in at least one embodiment, thinning process exposes adhesive 180 in trenches 150 from backside of 100).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding claim 3, Lee teaches the method of claim 1, wherein each trench of the plurality of trenches includes a depth at least equal to a thickness of the singulated individual semiconductor dies (implicit: in order to separate individual die as shown in fig. 2B, trenches must be at least the same depth as the thickness of individual die 100'.  Therefore, Lee implicitly teaches a trench depth range greater than or equal to the singulated die thickness, which encompasses the claimed range of "a depth greater than a thickness of the singulated individual semiconductor dies").
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the trench of Lee to a depth greater then a thickness of the singulated individual semiconductor dies, to ensure complete die singulation, minimizing defects from material remaining between die.
Furthermore, it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In the instant case, the claimed range lies inside the range implicitly disclosed by Lee.

Regarding claim 10, Lee teaches a method comprising:
forming a plurality of trenches (¶ 0027: 150) on a front side of a semiconductor substrate including a plurality of semiconductor dies (¶ 0036: fig. 1B: 150 formed on front side 100A of die substrate 100); 
forming a first dielectric layer (¶ 0083: buffer oxide layer 155) on sidewalls of the plurality of trenches (fig. 3A: 155 formed on sidewalls of 150);
filling each of the plurality of trenches with an adhesive material (¶ 0033: 180) that coats the front side of the semiconductor substrate (¶ 0078 & fig. 3C: in at least one embodiment, 180 fills in trenches 150 and covers front side 100A of substrate 100); 
thinning the semiconductor substrate from a back side of the semiconductor substrate to the final thickness (¶ 0079 & fig. 2B: 100 thinned from back side to final thickness); and 
removing the adhesive material from the plurality of trenches to singulate the individual semiconductor dies (¶ 0039 & figs. 1F-1G: at least a portion of trench fill material, including adhesive layer 180, removed by a dicing process to separate substrate into multiple semiconductor dies 300B).
Lee does not explicitly teach trench of the plurality of trenches having a depth greater than a final thickness of individual semiconductor dies.  However, Lee does teach separating individual die as shown in fig. 2B, including trenches 150 at least the same depth as the thickness of individual die 100'.  Therefore, Lee implicitly teaches a trench depth range at least equal to the singulated die thickness, which encompasses the claimed range of "a depth greater than a thickness of the singulated individual semiconductor dies").
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the trench of Lee to a depth greater than a thickness of the singulated individual semiconductor dies, to ensure complete singulation, minimizing defects from material remaining between die.
Furthermore, it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In the instant case, the claimed range lies inside ranges disclosed by Lee.

Regarding claim 12, Lee teaches the method of claim 10, further comprising: 
attaching, prior to thinning the semiconductor substrate, a carrier substrate (¶ 0078: 170) to the semiconductor substrate using the adhesive material on the front side of the semiconductor substrate (figs. 1D and/or 2A: 170 attached to surface 100A of substrate 100 using 180).

Regarding claim 13, Lee teaches the method of claim 10, wherein thinning the semiconductor substrate from the back side further comprises: 
removing a first portion of the semiconductor substrate from the back side using a first process without exposing the adhesive material in the trenches (¶ 0086: thinning process performed on at least back surface 100B of substrate 100); and
removing, after removing the first portion, a second portion of the semiconductor substrate from the back side using a second process to expose the adhesive material in the trenches as a result of removing the second portion of the semiconductor substrate (¶¶ 0036, 0086: in at least some embodiments, additional bulk removal includes removing a portion of trench fill material, where trench is filled with adhesive 180.  Therefore, 180 is implicitly exposed when removing second portion of 100).

Allowable Subject Matter
Claims 7-9, 11 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or clearly suggest the limitations stating:
“removing the portion of the second dielectric layer exposes the adhesive material in each of the plurality of trenches” as recited in claim 7,
“removing the first dielectric layer from the bottom of individual trenches” as recited in claim 11,
“remove the semiconductor substrate at a first removal rate and the adhesive material at a second removal rate less than the first removal rate” as recited in claim 14, or
“the back side of the semiconductor substrate is recessed with respect to the exposed adhesive material” as recited in claim 15.

Regarding claim 7, Lee teaches the method of claim 1, further comprising: 
forming, after thinning the substrate from the back side, a second layer (¶ 0038: adhesive layer 190) on the back side of the substrate (fig. 1F: 190 formed on back of 100 after thinning process); and 
removing at least a portion of the second layer (¶ 0039 & fig. 1G: a portion of 190 removed) 
Lee does not teach the second layer comprises dielectric material, or the process comprises removing the portion of the second layer exposes the adhesive material in each of the plurality of trenches.
Lai et al. (PG Pub. No. US 2020/0105601 A1) teaches a method of thinning a substrate from a back side (¶ 0027 & fig. 2E), and forming an insulating layer (¶ 0028: 270) on the back side of the substrate (fig. 2F: 270 formed on back surface of 20 after thinning process).  However, Lai does not teach removing the portion of the second layer exposes the adhesive material in each of the plurality of trenches.
Claims 8-9 depend on claim 7 and are allowable for implicitly including the allowable subject matter above.

Regarding claim 11, Lee teaches the method of claim 10, wherein forming the first dielectric layer on the sidewalls further comprises: 
forming the first dielectric layer on the front side of the semiconductor substrate including the plurality of trenches (fig. 4A: 155’ formed on front side of 100 including in trenches 150); 
performing an etch process on the front side of the semiconductor substrate to remove the first dielectric layer from the front side of the semiconductor substrate (¶ 0094: 155’ removed from front surface of 100 by CMP, which implicitly includes chemical processing and therefore meets the broadest reasonable interpretation of an etch process).
Lee does not teach removing the first dielectric layer from the bottom of individual trenches of the plurality.
Li et al. (US 2020/0105690 A1) teaches removing a first dielectric layer (¶ 0028: 206) from a front side of a semiconductor substrate and from the bottom of individual trenches of a plurality of trenches (¶ 0029 & fig. 2D: 206 removed from a front surface of substrate and from the bottom of trenches (¶ 0027: 206 removed from front of substrate 102/104 and bottom of trenches 204).  However, Li does not teach filling each of the plurality of trenches with an adhesive material, or thinning the semiconductor substrate from a back side.
Furthermore, none of the cited art teaches a process is configured to remove the semiconductor substrate at a first removal rate and the adhesive material at a second removal rate less than the first removal rate, as recited in claim 14, or the back side of the semiconductor substrate is recessed with respect to the exposed adhesive material after removing the second portion, as recited in claim 15.

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 10 and 12-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (“removing the adhesive material from the plurality of trenches”, as recited in claims 1 and 10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Vasquez (PG Pub. No. US 2003/0143818 A1) teaches forming a plurality of trenches (2) on a front side of a substrate (1) correspond to scribe lines (¶ 0047) between a plurality of semiconductor dies (4), filling the trenches with an adhesive material (¶ 0044 & fig. 2: glue layer fills trenches between die 4), and thinning the substrate from a back side (¶ 0041: thickness of the wafer reduced from the bottom side by a grinding process).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894